Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2008

Bansal v. Microsoft Hotmail
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4515




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bansal v. Microsoft Hotmail" (2008). 2008 Decisions. Paper 1469.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1469


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-136                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4515
                                      ___________

                                   AKHIL BANSAL,
                                                           Appellant

                                            v.

                             MICROSOFT HOTMAIL
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 06-cv-04029)
                      District Judge: Honorable Norma L. Shapiro
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 22, 2008

               Before: AMBRO, FUENTES and JORDAN, Circuit Judges

                              (Opinion filed March 7, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

             Akhil Bansal is currently incarcerated at the Federal Detention Center in

Philadelphia. In 2007, he filed a pro se lawsuit for civil damages against Microsoft

Hotmail alleging violations of the Stored Communications Act, 18 U.S.C. § 2701 et seq.
(“SCA”), the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510-

2520 (the “Crime Control Act”), the Pennsylvania Wiretapping Act, 18 Pa.C.S. 5741 et

seq., and violations of his rights to privacy under common law. Proceeding pro se and in

forma pauperis (“IFP”), Bansal appeals the District Court’s dismissal of this action

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

               The relevant facts are as follows. At some point, Bansal set up an e-mail

account with Microsoft Hotmail. In 2006, Bansal was convicted in federal court of

multiple counts related to his illegal, internet sales of pharmaceuticals. In the course of

the criminal investigation, the government issued several subpoenas and warrants to

Microsoft Hotmail, ordering it to divulge emails and furnish information regarding

Bansal’s account. Microsoft Hotmail complied pursuant to these court orders.

               We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Bansal is

proceeding IFP, we will dismiss his appeal if it “lacks an arguable basis in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

               The SCA prohibits “intentionally access[ing] without authorization a

facility through which an electronic communication service is provided; . . . or

intentionally exceed[ing] an authorization to access that facility; . . . thereby obtain[ing] . .

. access to . . . [an] electronic communication while it is in electronic storage . . . .” 18

U.S.C. § 2701(a). It authorizes a private right of action for monetary damages under §

2707. However, § 2701(c) of the act excepts “entit[ies] providing a wire or electronic



                                                2
communications service,” and we have interpreted the act as exempting searches of stored

electronic communications by the party providing the communications service. Fraser v.

Nationwide Mutual Insurance Co., 352 F.3d 107, 115 (3d Cir. 2003).        Furthermore, the

SCA exempts all parties acting pursuant to a court order from liability. 18 U.S.C. §

2707(e).

              Bansal’s claim under the SCA is meritless. Microsoft Hotmail is excepted

from liability under §2701 from Bansal’s suit, because it is the communications service

provider for his email account. See Fraser, 352 F.3d at 115. Furthermore, as evidenced

by the attachments to Bansal’s complaint, Microsoft Hotmail’s actions with regards to his

account were in compliance with a court order. Thus, his claim cannot succeed. See 18

U.S.C. § 2707.

              Similarly, Bansal’s claims under the Crime Control Act cannot succeed.

Like the SCA, the Crime Control Act exempts “providers of . . . electronic

communication services” from liability if they have disclosed information pursuant to a

court order. 18 U.S.C. § 2511(2)(a)(ii); see also id. § 2502(d)(1)(the civil damages

provision of the Crime Control Act relieves a party from liability if it acts in good faith

compliance with a court order). Because Microsoft Hotmail disclosed the contents of

Bansal’s emails pursuant to a court order, it cannot be liable under the statute.

              Because the appeal is meritless, we will dismiss it pursuant to 28 U.S.C. §

1915(e)(2)(B)(I). Neitzke, 490 U.S. at 325.



                                              3